Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1-20  are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The following limitations are not described in the specification in a way to reasonably convey inventorship:
 
remove software from resource distribution machines interlinked, wherein the removal of software comprises scrubbing the resource distribution machines of any 

extract entity specific software from the entity associated with the account of the
user and link the entity specific software to a display associated with the resource
distribution machine. 

 
 	To satisfy the written description requirement, applicants may convey reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.
Applicants may show possession of an invention by disclosure of drawings or structural chemical formulas that are sufficiently detailed to show that applicant was in possession of the claimed invention as a whole. See, e.g., Vas-Cath, 935 F.2d at 1565,19 USPQ2d at 1118.
With regard to the description requirement. A  genus requires a precise definition, such as by a series of steps to distinguish it from other methods." University of California v. Eli Lilly and Co., 43 USPQ2d 1398, 1405 (1997), quoting Fiers v. Revel, 25 USPQ2d 1601,1606 (Fed. Cir. 1993) (bracketed material in original) [The claims at issue in University of California v. Eli Lilly defined the invention by function of the claimed DNA (encoding insulin)].
 The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species or by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. See Eli Lilly, 119 F. 3d at 1568, 43 USPQ2d at 1406.

 Claim Rejections - 35 USC § 112
 
Claims  1-20  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA),
second paragraph, as being indefinite for failing to particularly point out and distinctly claim the
subject matter which the inventor or a joint inventor, or for pre-AlA the applicant regards as the
invention.
 Within the independent claims: 

remove software from resource distribution machines interlinked, wherein the removal of software comprises scrubbing the resource distribution machines of any entity specific software and branding including entity specific user interface display data from the resource distribution machines across the network;  . 

 extract entity specific software from the entity associated with the account of the
user and link the entity specific software to a display associated with the resource
distribution machine, 
 

The examiner finds the resource distribution machine to be indefinite in scope vs an ATM. The examiner finds scrubbing to be indefinite in scope,  entity  specific to be a relative term,  branding to be 

Within the dependent claims: 
4. (Original) The system of claim 1, wherein the network is associated with a distributed
network for storing transactions across the network of resource distribution machines via a block chain distributed network. The examiner finds storing transactions to be indefinite, and suggests storing transaction data of the user at the resource distribution machine. 

5. (Original) The system of claim 1, wherein the resource distribution machines are scrubbed of
entity specific data and software upon being localized onto the network. The examiner does not see how this limitation further limits amended claim 1. 

6. (Original) The system of claim 1, wherein entity specific user interface display data
comprises software that illustrates user display data on the resource distribution machine. The examiner finds this vague and indefinite as how it further limits claim 1. 

The specification does not supply some standard for measuring the scope of the term. Some objective standard must be provided in order to allow the public to determine the scope of the claim. A
claim that requires the exercise of subjective judgment without restriction may render the claim
indefinite. See MPEP 2173.05(b), section IV. The Examiner has considered the following factors to determine whether the language is ambiguous: (1) whether there is a clear cut indication of the scope of the subject matter covered by the claim; (2) whether the language sets forth well-defined boundaries of the invention or only states a problem solved or a result obtained; and (3) whether one of ordinary skill 

The 101 rejection of record has been overcome. 
There are no other rejections outstanding. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD C WEISBERGER whose telephone number is (571)272-6753. The examiner can normally be reached Monday - Thursday 10AM-8PM PCT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Anderson can be reached on 571-270-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 /RICHARD C WEISBERGER/ Primary Examiner, Art Unit 3698